Title: To George Washington from Philip Schuyler, 18 November 1779
From: Schuyler, Philip
To: Washington, George


        
          Dear Sir
          Philadelphia Nov: 18th 1779
        
        This Morning Your Excellencys letter of the 14th Instant was read In Congress. the necessity of being explicit on the Subject and ordering a Suspension of the preparations for the Intended Co-operation with Count D’Estaing was earnestly urged and a motion made for a resolution Conformable to these Ideas, but prevented by a Prior Motion which was Carried and which I suppose you will receive by this Express.
        Our Finances are so exceedingly deranged, the depreciation proceeding with the most Alarming rapidity, Every department so deeply In debt And no plan adopted which gives the least prospect of remedy to these Evils that I very seriously apprehend the most disagreable Consequences.
        It is said that Count De Grasse with eight Ships of the line and Some frigates are In Cheasepeak what his Object is we know not Should he return to the west Indies It is proposed to send the troops ordered to Georgia under his protection as Convoy.
        Nothing has Yet been done In the Intended new arrangment of the Quarter Master General & Commissary General department; I fear the time which the latter has limitted for retiring from the business will Expire before another is appointed unless Congress is pushed to It both here and from Your Quarter.
        A memorial of the Gen: Officers was Yesterday read and

Committed, to Mr Root Mr Morris & Mr Schuyler. I shall urge a Speedy report, but Entre nous, people here are not so attentive to business as the vast variety and Importance of what is on hand seems to require. I am Dear Sir with the most Ardent wishes for Your Happiness, Respectfully & faithfully Your Excellency’s most Obedient Hume Servant
        
          Ph: Schuyler
        
      